Hunt, J.*
(dissenting) — I concur in the majority’s threshold determination that the presumptive sanction for false swearing is disbarment. But I strongly disagree with the majority’s analysis of (1) the aggravating and mitigating factors, (2) the proportionality of the sanction, and (3) the effect of the less-than-unanimous Board recommendation. In my view, suspending Dynan from practicing law for six months is excessive. Therefore, I respectfully dissent.
As the majority states, this court (1) “determines the presumptive sanction based on the ethical duty violated, the attorney’s mental state, and the extent of actual or potential harm caused by the conduct”; and (2) “considers aggravating and mitigating factors, which may decrease or lengthen the presumptive sanction.” See majority at 611 (citing In re Disciplinary Proceeding Against Halverson, 140 Wn.2d 475, 492-93, 998 P.2d 833 (2000)). As the majority also notes, “In disciplinary proceedings, the Supreme Court has ‘plenary authority’ and the court’s discretion is limited only by the evidence before it.” See majority at 607 (citing In re Disciplinary Proceeding Against Whitt, 149 Wn.2d 707, 716, 72 P.3d 173 (2003)).
This court will not adopt the presumptive sanction if it is not proportionate to those imposed in similar situations or for similar conduct. In re Disciplinary Proceeding Against Miller, 149 Wn.2d 262, 277-78, 66 P.3d 1069 (2003). Moreover, lack of unanimity of the Board is also grounds for departing from its recommended sanction. See majority at 625; Miller, 149 Wn.2d at 285-86.
I. Aggravating Factors
The majority adopts three of the four aggravating factors the Board found: (1) a pattern of misconduct, (2) refusal to accept the wrongful nature of the conduct, and (3) substantial experience in practicing law. See majority at 620. Of these three, Dynan challenges only the second: refusal to *627accept the wrongful nature of the conduct. The record does not support this finding.28
The majority posits that because Dynan rationalized his submission of $150 per hour attorney fees as a reasonable rate and an acceptable practice, he has failed to acknowledge his misconduct. In support, the majority cites In re Disciplinary Proceeding Against Anschell, 149 Wn.2d 484, 513-14, 69 P.3d 844 (2003).29 Anschell’s misconduct, however, is readily distinguishable from Dynan’s.
In contrast to Dynan’s three billing submissions, Anschell committed 11 ethical violations involving three matters. In the first case, this court found that Anschell committed the following ethical violations with respect to a current client who was deported: (1) conflict of interest for representing the client without consent from a former client, who had informed the Immigration and Naturalizations Service (INS) that the current client had fraudulently acquired permanent resident status;30 (2) failure to disclose the conflict, even after the former client brought it to Anschell’s attention; (3) “little or no action” in the current client’s deportation case; (4) false statements to a third party on the current client’s immigration documents; and (5) lack of diligence for failure to appear on time at the current client’s permanent resident interview. Anschell, 149 Wn.2d at 494-95.
In a different deportation case, Anschell committed the following ethical violations: (1) lack of diligence for failing to contact his client about the deportation proceedings, failing to file a response brief in the case, and never *628attempting to send a copy of the INS’s brief to his client; (2) failure to inform his client about the status of his case — even though the court had ordered his client deported — and failure to withdraw properly; and (3) failure to cooperate fully with the Bar investigators after his client filed a grievance against him. Id. at 499. The INS later took the client into custody and his new lawyer “attempted unsuccessfully to reopen the [client’s] deportation proceedings.” Id. at 498.
In another matter, while acting as an escrow agent, Anschell failed (1) to deposit a client’s $27,763 check promptly into his (Anschell’s) IOLTA account (Interest on Lawyer Trust Account), showing lack of diligence and failure to maintain identity of client funds; (2) to disburse funds from the firm’s IOLTA account; and (3) to keep necessary records or to perform necessary accounting. Id. at 497.
Anschell “admitted” wrongdoing in these three cases, but he insisted that he caused no harm to the first deportation client or the escrow clients. Id. at 513. Moreover, he blamed the two deportation clients for his own shortcomings, arguing that “Bolusan was responsible for her own problems,” id. at 513-14, and that it was “Barakat’s responsibility to contact [Anschell] and provide instructions; otherwise, he, Anschell, had no obligation to do anything despite the fact [that] he was attorney of record.” Id. at 514.
This court rejected Anschell’s arguments about the first deportation client and the escrow matter as a “rationalization” and disparaged Anschell’s “complete disregard for the need to properly maintain his trust account and preserve client funds.” Id. As for Anschell’s blaming his second deportation client, this court found that Anschell’s “belated concession [of wrongdoing] appears solely aimed at countering this aggravating factor, rather than a true acknowledgement of wrongful conduct.” Id.
I respectfully decline to find, as the majority does, that under Anschell, Dynan has failed to acknowledge his wrongful conduct. See majority at 621. In my view, the principle underlying Anschell is that perfunctory or disin*629genuous “admissions” of wrongdoing are insufficient to qualify as acknowledgments of wrongdoing, especially when coupled with a blatant refusal to acknowledge that the misconduct harmed the client or when the offending attorney blames the client for his own egregious violations, as did Anschell.
Dynan’s case is factually and qualitatively distinct. Contrary to the Board’s finding (and unlike Anschell), Dynan did acknowledge that his actions in these matters could have been potentially misleading. Moreover, he stopped this method for submitting reasonable attorney fee requests to the court as soon as he learned about the problem. And most significantly, unlike Anschell, Dynan never tried to blame anyone else for his actions; he merely tried to explain in his own defense at the disciplinary proceedings why he had altered and adjusted his actual discounted billings to reflect what he considered to be a reasonable rate of $150 per hour, believing this was acceptable practice.31
I disagree with the majority’s finding that Dynan provided only “rationalizations for his conduct.” See majority at 621. The record shows that Dynan simply attempted to explain his behavior during the disciplinary proceedings, without trying to shirk his responsibility.32 Again, because the record does not support this finding, the majority improvidently considers failure to acknowledge the wrongfulness of his conduct as an aggravating factor in deciding the appropriate sanction for Dynan.
II. Mitigating Factors
The majority rejects Dynan’s assurance that he has changed his practices and, thus, eliminated the possibility *630of future violations, citing In re Disciplinary Proceeding Against Dann, 136 Wn.2d 67, 960 P.2d 416 (1998). See majority at 622. Again, in my view, the majority misapplies the Dann holding to the facts here.
Dann was a partner in a small law firm, 136 Wn.2d at 71, who switched the initials of the attorney working on various tasks (1) so that he could charge clients a higher rate, 136 Wn.2d at 78-79; and (2) to conceal the identity of the attorney working on a client’s project where the client had specifically told Dann he did not want that particular attorney on his case. 136 Wn.2d at 72. Dann’s partners openly discussed the initial-switching and decided to discontinue the practice. One partner sent an e-mail to all partners, including Dann, “warning of ‘major league trouble’ if the initial-switching practice continued and was discovered.” Id. In spite of his partners’ admonition, Dann continued to switch attorneys’ initials on billings illegally; unlike Dynan, he did not act to end his misconduct. Id. at 84.
In stark contrast, as soon as Dynan learned of the problem, he ceased his practice of altering discounted client billings to reflect a reasonable attorney fee of $150 per hour for submission to the court. The majority minimizes this distinction and instead quotes from Dann that “ ‘[ejnding misconduct does not erase . . . that misconduct which has already occurred.’ ” See majority at 622. Although true, this quote hinders, rather than aids, our analysis. By focusing on the discontinued misconduct, it ignores what should be a major factor in determining an appropriate sanction, namely the qualitative difference between an attorney like Dynan, who took the initiative to correct his unintentional misrepresentation, and an attorney like Dann, who intentionally and defiantly continued his illegal practice in order to deceive his clients and to collect more fees.
I am mindful that Dynan’s self-initiated ceasing of his questioned billing practice does not absolve him of responsibility for his misconduct. And I agree with the majority *631that we should discipline him. As this court has previously stated, “Even where an attorney has been rehabilitated prior to the imposition of discipline, ‘the legal system itself has not been redeemed.’” Dann, 136 Wn.2d at 84 (quoting In re Disciplinary Proceeding Against Kennedy, 97 Wn.2d 719, 723, 649 P.2d 110 (1982)). Nonetheless, I would find that Dynan’s self-initiated ceasing of his misconduct is a significant mitigating factor that should reduce the severity of his sanction. See, eg., Halverson, 140 Wn.2d at 495-97, focusing on sanction selection to provide an effective means for protecting the public. Here, suspending Dynan from the practice of law for six months will not provide additional public protection beyond Dynan’s already self-imposed revision of his conduct.
III. Proportionality
The majority notes that this court will not adopt the Board’s recommendation where “the sanction is not proportionate.” See majority at 623. The majority then quotes AnschelVs definition of “proportionate sanctions” as “those which are ‘ “roughly proportionate to sanctions imposed in similar situations or for analogous levels of culpability.”’ Anschell, 141 Wn.2d at 615.” See majority at 623. Yet in my view, the majority is doing the opposite by imposing on Dynan a sanction that is grossly disproportionate to sanctions this court has imposed in similar situations for even greater levels of culpability and harm to the administration of justice. Other attorneys facing discipline for more egregious actions,33 including misrepresentations to the court, have received sanctions significantly less harsh than the *632nine-month suspension the Board recommended and the six-month suspension the majority imposes on Dynan here.
In reducing the Board’s recommended suspension from nine to six months, the majority cites “our precedent that a suspension generally should not be less than six months,” citing Halverson, 140 Wn.2d at 495. Majority at 624. This court noted in Halverson that this general six-month mini*633mum is based on the ABA Standards,34 which explain that short-term suspensions for less than six months generally “ ‘are not an effective means of protecting the public.’” Halverson, 140 Wn.2d at 495 (emphasis added) (quoting ABA Standards std. 2.3).
This court further noted, however, that there are exceptions to this general rule, allowing a “minimal suspension” “where the mitigating factors clearly outweigh any aggravating factors.” Halverson, 140 Wn.2d at 497.35 In my view, the mitigating factors in Dynan’s case clearly outweigh the aggravating factors and, therefore, the majority should reduce his sanction to substantially less than six months’ suspension.
As this court explained in footnote 16 in Halverson,
[W]e do not mean to suggest that the ABA Standards require a specific sanction for any particular lawyer misconduct. In fact, quite the opposite is true. The background section of the ABA Standards states: “[T]he Sanctions Committee recognized that any proposed standards should serve as a model which sets forth a comprehensive system of sanctions, but which leaves room for flexibility and creativity in assigning sanctions in particular cases of lawyer misconduct.” ABA Standards Preface at 1. The methodology section further states: “[0]ne will look in vain for a section of this report which recommends a specific *634sanction for, say, improper contact with opposing parties who are represented by counsel..., or any other specific misconduct.” ABA Standards, Preface at 3. Finally, the theoretical framework section states: “The standards thus are not analogous to criminal determinate sentences, but are guidelines which give courts the flexibility to select the appropriate sanction in each particular case of lawyer misconduct.” ABA Standards, Theoretical Framework at 6.
Halverson, 140 Wn.2d at 497 n.16 (emphasis added). Dynan’s case calls for such “flexibility and creativity in assigning sanctions”; no purpose is served here by unquestioned adherence to a general six-month suspension.
Just two years ago, for example, this court exemplified such flexibility when it imposed only a two-month suspension against a lawyer who had been recently disciplined and whose conduct caused more harm to the administration of justice than did Dynan’s. In re Disciplinary Proceeding Against Carmick, 146 Wn.2d 582, 48 P.3d 311 (2002). Carmick made false statements to the trial court to facilitate an ex parte order releasing to his client court-held interest due on past child support without prior notice to the opposing party, who was legally entitled to the money. 146 Wn.2d at 596. He blatantly misled the trial court by representing that he had informed both the opposing party and her attorney that he would be presenting the order for the court to sign and that they had approved the order. Id.
Not only did Carmick substantially mislead the trial court, but also he violated another rule of professional conduct, RPC 4.2: (1) He communicated with the opposing party (his client’s ex-wife) directly, without the knowledge or consent of her counsel; (2) he falsely told the opposing party that her attorneys were not available for her to consult because they were either in trial or on vacation; and (3) he persuaded her to settle for only $5,000 of the $12,000 his client owed her, without telling her that $11,000 was already on deposit with the court and available to her. Instead, he implied that if she did not settle, she would likely recover even a smaller amount. Id. at 589-90, 598.
*635Holding that Carmick had knowingly made misrepresentations to the trial court that affected the administration of justice,36 id. at 603, this court nonetheless imposed only a 60-day suspension. Id. at 607. Moreover, this court imposed only a 60-day suspension in spite of (1) the Washington State Bar Association’s argument that a 60-day suspension was too lenient, id. at 594; (2) Carmick’s previous disciplinary offense just two years earlier for violating the duty of confidentiality, id. at 605; and (3) the significant potential financial harm to the opposing party that Carmick’s violations caused, id. at 591.
Comparing Dynan’s misconduct with Carmick’s should lead us to conclude that Dynan should receive a lesser sanction than Carmick received, not the trebled sanction the majority imposes. Dynan submitted to the trial court a request for reasonable attorney fees, supported by client billings with hourly rates altered to reflect a reasonable rate rather than his billed discounted rate. But Carmick knowingly made false, ex parte misrepresentations to persuade the trial court to release money to which the opposing party, not his client, was entitled. This court found that
Carmick’s conduct during the ex parte proceeding . . . [was] the most serious of the violations .... While we consider all alleged violations of the RPCs with great seriousness, we view misrepresentations to the court in ex parte proceedings with particular disfavor. The duty of candor in an ex parte proceeding directly influences the administration of justice. We cannot, and will not, tolerate any deviation from the strictest adherence to this duty. In the simplest terms, an attorney in an ex parte proceeding who knowingly misrepresents to a judge the *636ex parte order is known to the opposing party and approved by that party shall be subject to discipline.
Id. at 594-95 (emphasis added; footnotes omitted).
In contrast, Dynan did not directly contact or deceive an opposing party represented by counsel. Dynan did not present the trial court with an ex parte order without notice to the opposing party. Nor did Dynan intend to deceive or falsely assure the court that he had given such notice and that the opposing party had approved the ex parte order.
The majority cites three other cases in support of its six-month suspension of Dynan from the practice of law: Dann, 136 Wn.2d at 70; In re Disciplinary Proceeding Against Haskell, 136 Wn.2d 300, 962 P.2d 813 (1998); and In re Disciplinary Proceeding Against Boelter, 139 Wn.2d 81, 985 P.2d 328 (1999). But these cases are not factually “similar” as the majority asserts. See majority at 623-24.
As more thoroughly explained in section II of this dissent (Mitigating Factors), a critical distinction between Dann and Dynan is that Dynan immediately initiated corrective action once his unintentional misrepresentation was brought to his attention, whereas Dann intentionally continued his illegal misrepresentations in order to deceive his clients and to collect higher fees even after his partners admonished him to stop.
Similar to Dann, Haskell also purposefully falsified client billings by substituting his initials for those of the lower-hourly-rate attorneys who had actually done the work. Haskell did this to disguise that he had not personally worked on these cases as the clients had specifically requested and expected. 136 Wn.2d at 305-06. Haskell also fraudulently billed clients for personal expenses, which the hearing officer found violated RPC 8.4(b) (criminal act that reflects adversely on a lawyer’s honesty or trustworthiness) through a violation of RCW 9A.56.030 (theft in the first degree) and violation of 18 U.S.C. § 1341 (mail fraud). Haskell, 136 Wn.2d at 308-09. In contrast, Dynan did not mislead, steal from, or harm his client in any way; rather, he tried to benefit his client.
*637Moreover, in Haskell, this court reaffirmed the well-settled principle that:
This court will not disturb a hearing officer’s findings of fact if they are supported by a clear preponderance of the evidence. In re Discipline of McMullen, 127 Wn.2d 150, 896 P.2d 1281 (1995). While the hearing officer’s findings are not conclusive, they are entitled to great weight, particularly “when the credibility and veracity of witnesses are at issue.” [In re Disciplinary Proceeding Against] Allotta, 109 Wn.2d [787,] 793-94[, 748 P.2d 628 (1988)].
136 Wn.2d at 310. Yet here in Dynan’s case, the majority departs from the hearing officer’s findings, which are both supported by a clear preponderance of the evidence and based, at least in part, on the hearing officer’s assessment of the witnesses’ credibility and veracity.
Boelter also defrauded a client by billing unreasonable fees and extorted the client by threatening to reveal the client’s confidences in a suit to collect these fees, a practice that this court described as “outrageous.” Boelter, 139 Wn.2d at 93. In addition, Boelter asked a law firm associate to destroy some pertinent records during the pendency of the disciplinary proceedings against him. As the hearing officer in Boelter noted,
“[T]here was injury to the client who not only overpaid for the services rendered, but was forced to hire other counsel to defend himself from the lawyer who was threatening to use confidential information against the client. .. . [T]he legal system was injured as well in that a lawsuit [was] filed alleging a debt of $1,803.97 when the actual amount of the debt should have been $186.48.”
139 Wn.2d at 101 (citation omitted).
In contrast, Dynan did not threaten to breach a client’s confidence in order to collect unreasonable fees for himself; nor did he cause harm to his client, as Boelter did to his client, who had to hire another attorney to represent him against Boelter. Dynan sought only to collect reasonable attorney fees for his client from the losing party in a *638lawsuit. Dynan was acting as a dedicated advocate for his client, however misguided his method for submitting his request to the court may have been; but he did not harm his client.
Even though Dynan’s conduct falls within the disciplinary code’s definition of misrepresentation to the court, RPC 3.3(a)(1), in my view, his misrepresentations had far less negative impact on the administration of justice than did Carmick’s intolerable deviation from his strict duty of candor in an ex parte proceeding.37 Id. Yet the majority imposes on Dynan a disproportionately severe sanction, three times more severe (six-month suspension) than this court imposed on Carmick (60-day suspension).
IV. Conclusion
I would find that Dynan’s mitigating factors significantly outweigh his aggravating factors, both qualitatively and quantitatively, and reject the Board’s nonunanimous recommendation of a nine-month suspension as grossly disproportionate and unnecessary to achieve the disciplinary code’s objectives. Accordingly, I would reprimand Dynan.38
Madsen and Sanders, JJ., concur with Hunt, J. Pro Tern.
After modification, further reconsideration denied November 30, 2004.

 Dynan also challenges the Board’s finding of dishonest or selfish motive as a fourth aggravating factor. The majority, however, correctly finds that “Dynan lacked a dishonest or selfish motive,” removes it as an aggravating factor, and adds the “absence of a dishonest or selfish motive as a mitigating factor.” Majority at 620.


 Anschell was disbarred.


 The former client and his ex-wife (the new client’s aunt) informed the INS about the new client in order to obtain immunity for themselves in connection with their own involvement in the scheme to secure the new client’s legal status. Anschell, 149 Wn.2d at 491.


 See also In re Disciplinary Proceeding Against Dann, 136 Wn.2d 67, 81, 960 P.2d 416 (1998) (this court found attorney refused to acknowledge wrongful conduct where attorney was “remorseless” and briefs were “full of animus” toward the whistle-blower associate who initiated the bar investigation).


 To find otherwise would effectively chill an attorney’s ability to defend himself and his livelihood in disciplinary proceedings. Under the majority’s application of Anschell, any attorney who tries to explain his actions would he failing to acknowledge the wrongfulness of his actions, thereby adding an aggravating factor to the sanction determination.


 When the recommended sanction in attorney discipline cases is less than suspension, no party has a right of appeal. See Rules for Enforcement of Lawyer Conduct (ELC) 12.3(a); former RLD 7.2(a). Thus, there are few reported cases with a sanction less severe than suspension.
Some cases resulting in only a reprimand involve attorney misconduct more destructive to the administration of justice than Dynan’s conduct here. These cases, however, involve deceit of clients or others rather than misrepresentations to the court. See, e.g., In re Disciplinary Proceeding Against Miller, 99 Wn.2d 695, 663 P.2d 1342 (1983); In re Disciplinary Proceeding Against Grubb, 99 Wn.2d 690, 693, 663 P.2d 1346 (1983).
*632in Miller, this court censured an attorney for “failing to either competently represent [his client] or withdraw from his case,” and reprimanded the attorney for attempting to defraud a casino. 99 Wn.2d at 701. Concerning the attempt to defraud, Miller was found to have entered into a “scam” where he would purchase cashier’s checks from a Washington bank, use the checks to purchase gambling chips at Nevada casinos, and once he lost the chips, return to Washington and attempt to stop payment on the checks. Id. at 700-01.
This court found that “Miller seems to regard the law as a ‘bag of tricks’ which he may use at his pleasure to deceive and mislead others,” and that Miller’s explanations to the contrary were “utterly without ethical justification and completely reprehensible.” Id. at 701. The court concluded that Miller’s activities were “an egregious violation of the Code of Professional Responsibility.” Id. Yet this court held that the appropriate sanction for Miller — who had earlier been reprimanded for entering into an unauthorized settlement agreement — was another reprimand. Id. at 696, 701.
In Grubb, the attorney had (1) taken a client’s ring worth $24,000 to secure a $500 nonrefundable retainer; (2) failed to give a receipt; (3) failed to return the ring when the client discharged him soon thereafter; (4) failed to put the ring in a secure place; (5) took it home and showed his wife; (6) “lost it”; (7) did not tell his former client for two years about the loss; and (8) led his former client to believe that he still had possession of the ring, which was a blatant lie. 99 Wn.2d at 691-92. Grubb had previously been censured for neglecting a legal matter. Id. at 690-91.
This court rejected the board’s unanimous recommendation that Grubb receive a 60-day suspension, recognizing that
[t]he hearing officer found that Grubb was contrite and that the likelihood of recurrence was “quite slim”. The only remaining concern is the quantum of punishment necessary to assure the public that professional misconduct will not be lightly regarded. We believe a reprimand will satisfy this test. A 60-day suspension would be extremely harsh and out of proportion to the severity of the offense. Grubb’s record before the Washington State Bar Association now stands at two censures and one reprimand. We trust he has learned from his mistakes, and will not repeat them.
Id. at 693-94 (emphasis added).
Although these cases do not involve misrepresentations to the tribunal, they are nonetheless serious violations. And, unlike Dynan, the attorneys in these cases had both previously been sanctioned for their conduct, yet in both matters, this court determined that reprimand was a sufficient and proportionate sanction.


 The American Bar Association’s Standards for Imposing Lawyer Sanctions (1991 & Supp. 1992) (ABA Standards).


 In re Disciplinary Proceeding Against Halverson, 140 Wn.2d 475, 495-96, 998 P.2d 833, 845 (2000):
Although six months is the generally accepted minimum term of suspension, this Court has occasionally imposed a shorter term of suspension when a less severe suspension is warranted by specific mitigating circumstances or when aggravating circumstances justify a more severe sanction than a letter of censure. See, e.g., [In re Disciplinary Proceedings Against] Johnson, 118 Wn.2d [693], 697, 705, [826 P.2d 186 (1992)] (60-day suspension appropriate where attorney voluntarily reaffirmed contractual obligations to client in bankruptcy proceedings; court declined to impose six-month suspension because it would have “drastic effect” upon Johnson’s ability to continuing repaying his clients); In re Discipline of Felice, 112 Wn.2d 520, 772 P.2d 505 (1989) (30-day suspension rather than mere censure appropriate for neglect of guardianship duties where attorney had substantial experience, refused to acknowledge wrongdoing and where client was 86 years old and incompetent).
(Emphasis added) (footnote omitted).


 See Carmick, 146 Wn.2d at 590:
The WSBA alleged three counts of misconduct. Count I alleged Carmick violated RPC 4.1(a) and RPC 8.4(c) by misrepresenting through omission [the opposing party’s] ability to collect the interest due from [his client]. Count II alleged Carmick violated RPC 3.3(f), 3.4(c), 3.5(b), 4.1(a), and 8.4(d) by making misrepresentations to the superior court in his motion for an ex parte order to disburse funds and by failing to serve notice on the parties of the ex parte motion and order. Count III alleged Carmick violated RPC 4.2 by contacting [the opposing party] whom he knew, or should have known, was represented by counsel.


 This court noted in Carmick,
The WSBA, contending Carmick’s actions were intended to further a scheme to defraud [the opposing party] of $6,000, asserts Carmick’s actions were knowing or intentional. The Disciplinary Board found in committing these violations Carmick was knowing or negligent.
We conclude Carmick’s misrepresentation that [the opposing party] and Butler [opposing party’s attorney] knew of the ex parte order was knowing since Carmick knew as he made the statement he had not sent either of them notice before his appearance. Similarly, when Carmick assured the superior court Butler had authorized Carmick’s contact directly with [the opposing party], he knew he had not consulted with Butler at any time during the proceedings.
146 Wn.2d at 602-03.


 At most, I would significantly shorten his suspension below that of Carmick’s two-month suspension.